Citation Nr: 9906903	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-21 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for cysts.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION


Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a March 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.  

In July 1998, the RO granted service connection was for 
staphylococcus aureus with rhinitis also claimed as a nasal 
infection.  Accordingly, these issues are not before the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims for entitlement to service connection 
has been developed.

2.  The cysts are of service origin.

3.  There is no competent medical evidence is of record which 
establishes the current presence of sinusitis.


CONCLUSIONS OF LAW

1.  The cysts were incurred during active duty.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. 3.303 (1998).

2.  The veteran's claim for entitlement to service connection 
for sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met her initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1)  evidence of a current disability as 
provided by a medical diagnosis; (2)  evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3)  a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  If a claim is well grounded VA has a statutory duty 
to assist the veteran in the development of facts pertinent 
to her claim.  

In this regard, this case was previously before the Board in 
September 1997.  At that time the Case was remanded to the RO 
for additional development of the evidence, to include a 
request to obtain private medical records.  This action has 
been completed and the case is now before the Board for 
further appellate consideration. 

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the disorder noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Regulations provide that a disability which is proximately 
due to or a result of a service-connected disease, or injury 
shall be service-connected.  38 C.F.R. § 3.310 (1995).  In 
the case of Allen v. Brown, 7 Vet.App. 439 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the term "disability" as used in 38 U.S.C.A. § 1110 (West 
1991), refers to impairment of earning capacity, and that 
such definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.


Service Connection for Cysts

Initially, the Board has found that the veteran's claim for 
entitlement to service connection for cysts is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that her claim 
is plausible, that is, meritorious on its own or capable of 
substantiation.  Murphy, supra.  Once it has been determined 
that a claim is well grounded, the VA has a statutory duty to 
assist the veteran in the development of evidence pertinent 
to that claim.  The Board is satisfied that all relevant 
evidence is of record, and the statutory duty to assist the 
veteran in the development of evidence pertinent to her claim 
has been met.

The service medical records show that the veteran was treated 
in March 1964 for a lump on the back of her neck.  The 
impression was lymphadenopathy.  She was also treated on 
several occasions for a staph infection.  In August 1969 a 
sebaceous cyst was excised from the area of the veteran's 
right anterior thigh near the inguinal ligament.  In April 
1970, two nevi were excised from the shoulders.  At the time 
of the June 1970 separation examination, the veteran gave a 
history of an excision of a cyst from the right groin.  She 
reported a history of boils and a staphylococcal infection 
with no sequelae.  The skin was clinically evaluated as 
normal.

From 1972 to 1987 the veteran received intermittent treatment 
at private facilities for cysts.  A medical treatment note, 
dated in June 1972, shows that the veteran was seen for a 
subcutaneous cyst in the right groin area.  She was treated 
in December 1977 for a furuncle of the left ear.  Another 
record, dated in October 1980, showed a diagnosis of a cyst 
in the area of the veteran's left ear lobe.  In January 1984 
she was seen for a boil in the left axilla.  Sebaceus cysts 
were excised from the left breast May 1985, February 1986, 
and November 1987. 

As noted above, the veteran was afforded a hearing in 
Washington, D.C. in September 1997.  At this hearing, the 
veteran testified that problems with her immune system caused 
her to develop cysts in certain areas, to include her right 
groin and breasts.  She stated that these problems have 
persisted.  She indicated that she was a Licensed Practical 
Nurse (LPN).

A VA examination of the skin was conducted in November 1997. 
At that time, the veteran gave a history of occasional boil-
like cysts over the years involving different areas, but 
predominately the breasts, axilla, and groin.  She reported 
one lesion in the perianal region.  An examination revealed a 
few old scars involving the axillary vault and the inguinal 
fold.  There was a single erythematous, papular lesion on the 
left lateral suprapubic region, with old scarring on both 
sides.  

Following the examination, the examiner rendered an opinion 
that the veteran's condition was most consistent with 
follicular occlusion triad or hidrodinitus separativa.  This 
was an abnormality of the apocrine gland and follicular 
structures, which lead to the boil-like local cysts.  The 
examiner further indicated that this condition was usually 
indicative of an inborn tendency and could be chronic and 
recurrent.  No signs of active herpes were noted.  

A VA examination was conducted in December 1997.  The report 
noted that the veteran's claims folder had been reviewed by 
the examiner and that a comprehensive history of the 
veteran's past cyst treatment was noted.  The examiner stated 
that of the past cysts only the one in the peroneal or 
gluteal region was infected but others were sebaceous or 
inclusion cysts (non-infected).  The examiner added that the 
cysts were not due to the staphylococcus aureus.  

A VA examination was conducted in September.  At that time, 
the veteran reported that she had experienced cysts since 
approximately 1967.  She added that she last had surgery 
regarding her cyst condition in the 1980's.  The veteran 
indicated that she was not aware of having any moles removed 
from her shoulders.

The examination showed no surgical scars in these areas.  The 
examiner indicated that the veteran had open comedones 
involving the posterior trunk, mid-upper, with an underlying 
cystic change consistent with an epidermal cyst.  There was 
also noted to be a soft moveable cyst on the right upper 
posterior trunk consistent with that of an epidermal cyst or 
possible lipoma.  A 1.5 centimeter well-healed surgical scar 
was noted to be present in the mid-upper abdomen area, which 
the veteran reported to correspond to an excision site for a 
nevus.  The examiner noted that this lesion was smooth and 
not significantly hyper- or hypo-pigmented.  A deep pressed, 
somewhat oval linear scar was found in the area of the right 
upper thigh.  No inflammatory changes were reported.  A new 
erythematous small nodule was detected distal to the right 
inner thigh.  The veteran indicated that this was 
approximately two weeks old.  Very mild erythema in the area 
of the veteran's left medial breast was reported.  The 
veteran reported that this was associated with an 
inflammatory lesion for several weeks, which had 
spontaneously been resolving.  The veteran also reported 
intermittent oral cold sores since childhood.  

The examiner rendered an opinion that, by history, the 
erythematous lesions were consistent with that of the 
follicular occlusion triad, in which an individual had a 
tendency to develop inflammatory cystic lesions.  The 
examiner stated that this was frequently a chronic inherited 
tendency in which the person is prone to periods of 
exacerbation and remission.  The examiner added that local 
skin factors tended to play a role in the areas of 
involvement, as well as the presence of the abnormal 
follicular structure.  The examiner further noted that the 
condition was likely be chronic with intermittent flare-ups.

To summarize, the VA skin examinations in November 1997 and 
September 1998 indicated that the skin lesions were most 
consistent with follicular occlusion triad or hidrodinitus 
separativa, which in November 1997 was defined as an 
abnormality of the apocrine gland and follicular structures 
which leads to the boil-like local cysts.  The reports 
further indicated that this type of disorder could be chronic 
and recurrent.

Based on the veteran's history, the Board is satisfied the 
cystic skin lesions are recurrent and chronic in nature.  The 
Board further finds that cysts treated in service represents 
the initial manifestations of this disorder.  Accordingly, it 
is the Board's judgment that service connection for cysts is 
warranted. 

Service Connection for Sinusitis

The veteran and her representative also contend that service 
connection is warranted for sinusitis.  It is asserted that 
her service-connected staphylococcus is the origin of her 
sinusitis. 

A review of the veteran's service medical records reflects no 
findings diagnostic of sinusitis.  Following service, the 
veteran was treated at private facilities for various 
disorders from 1971 to 1998 including on several occasions 
sinusitis, which was diagnoses which was last diagnosed in 
February 1996.  

A VA examination was conducted in December 1997.  The 
clinical history indicated that the veteran had previously 
been tested positively for staphylococcus aureus, for which 
she was treated with Erythromycin.  The veteran also gave a 
history of suffering from recurrent rhinitis, once 
accompanied with a furuncle or boil, which was caused by 
staphylococcus aureus in her nose.  The report notes that the 
veteran had had sinus congestion in November 1990.  The 
veteran reported that upon moving from Texas to West Virginia 
she was treated three to four times a year for suspected head 
cold, ear ache, headache, and suspected sinusitis requiring 
antibiotic treatment.  She stated that she was allergic to 
dust.  

The examination revealed purulent discharge from the nasal 
cavity.  Sinus X-rays showed clear and normal sinuses.  
Results of the swab testing were positive for staphylococcus 
aureus and resistant to Penicillin, but sensitive to several 
other forms of antibiotics.  The diagnosis was staphylococcus 
aureus rhinitis.  The examiner stated that there was no 
evidence of sinusitis by x-rays.

As was noted above, the veteran was afforded a hearing in 
Washington, D.C. in September 1997.  At this hearing, the 
veteran testified that in approximately 1995 she began to 
have problems associated with sinus infections for which she 
was prescribed antibiotics.  

To summarize, the recent VA examination showed that the 
veteran has staphylococcus aureus rhinitis, a disability for 
which service connection has been granted.  The examination 
showed no evidence of sinusitis.  As previously set forth, in 
order to have a well-grounded claim, there must be medical 
evidence showing the presence of the disability in issue.  
Without current medical evidence confirming the presence of 
sinusitis, the veteran's claim is not well grounded and must 
be denied.

When the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
supra.  Lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board is 
aware that the veteran does have medical training and is a 
LPN.  However, the places more probative value on the 
diagnosis by the VA examining physician who found rhinitis 
and did not diagnose sinusitis.  

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) (West 1991) and that the claimant had been advised of 
the evidence necessary to complete her claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  The Board notes that 
the veteran is always free to submit new and material 
evidence to reopen the claim for entitlement to service 
connection for sinusitis, such as medical evidence tending to 
show that she currently has such a disability which is 
related to service or a service connected disability.

ORDER

Service connection for cysts is granted.  Service connection 
for sinusitis is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

- 9 -


- 6 -


